DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 06/09/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1, 5-6, 8-9, 23-25, 30, 37, 39, 44, 49, 63-66, 73, 103, 136, and 146-150 are pending; Claims 2-4, 7, 10-22, 26-29, 31-36, 38, 40-43, 45-48, 50-62, 67-72, 74-102, 104-135, and 137-145 are cancelled; Claims 1 and 39 are amended; Claims 8, 65-66, 73, 103, and 136 are withdrawn; and Claims 1, 5-6, 9, 23-25, 30, 37, 39, 44, 49, 63-64, and 146-150 are under examination.  

Withdrawal of Objections 
The objection to Claim 1 is withdrawn due to the amendment to the claim filed on 06/09/2022.

Withdrawal of Rejections
The rejection of Claims 1, 5-6, 9, 23-25, 30, 37, 44, 49, 63-64 and 146-147 under 35 U.S.C. 103 over Wogulis et al. is withdrawn due to the amendment to the claims filed on 06/09/2022.
The rejection of Claims 1, 5-6, 9, 23-25, 30, 37, 39, 44, 49, 63-64 and 146-150 under 35 U.S.C. 103 over Wogulis et al. in view of van Walsem et al. and Berry et al. is withdrawn due to the amendment to the claims filed on 06/09/2022.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 9, 23-25, 30, 37, 39, 44, 49, 63-64 and 146-150 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The base claim 1 and dependent claims are directed to a system comprising a light source along with the components of i) – iv), i.e. a light-harvesting molecule or organelle; at least one enzyme; a reductant and/or electrochemical electrode; and an organic substrate, wherein the system is provided as a single continuous volume of fluid.
Claim interpretation: Examiner notes that in the previous office action the limitation “the system is provided as a single continuous volume of fluid” recited in the claim 1 is interpreted as “the system is a liquid fluid or suspension with various components (including solid components) suspended therein”. This interpretation is consistent with the teachings of the specification (e.g. Examples 1-4). The amended claim 1 newly submitted on 06/09/2022 requires the claimed system to further comprise a light source (Note: the recited “light source” is interpreted as any material or device that emits light). According to Applicant’s arguments in the 06/09/2022 response, the recited light source is interpreted to be within the single continuous volume of liquid fluid, such as a light-emitting material or light bulb submerged in the liquid fluid comprising the claimed components i) – iv).   
Support for the claimed system is not found in the original disclosure of the instant specification.  In the 06/09/2022 response, Applicant points to the claim 39 and pages 27-28 of the priority PCT application for a written description of these limitations. However, the originally filed claim 39 and pages 27-28 do not provide support for the claimed limitation of providing the system, specifically comprising the light source and the components i) – iv), in a single continuous volume of fluid. Examiner notes that the original disclosure of the instant specification (such as Examples 1-4) discloses a liquid suspension (reading on a single continuous volume of fluid) containing only the claimed components i) – iv) and exposing this liquid suspension to a light source. Nowhere in the specification discloses that the light source and the claimed components i) – iv) are provided together in a system as a single continuous volume of fluid. Overall, the original disclosure only supports providing a system comprising only the claimed components i) – iv), but not along with the light resource, as a single continuous volume of fluid; and the light resource is provided separately for exposing the system of the components i) – iv) to light. 
Therefore, the claims 1, 5-6, 9, 23-25, 30, 37, 39, 44, 49, 63-64 and 146-150 are directed to new matter.
 
Response to Arguments

Applicant's arguments about the 103 rejections over Wogulis et al. based on the newly submitted claim amendment in the 06/09/2022 response (page 9-10) have been   fully considered, but they are moot because the rejections have been withdrawn. Examiner notes that Applicant's arguments based on the teachings of the cited prior art are not persuasive for the reasons indicated below. 
In response to Applicant’s arguments in page 9/last full paragraph of the 06/09/2022 response, the paragraph 0407 of Wogulis discloses that their invention relates to a plant/transgenic plant, plant part, or plant cell; and the paragraph 0411 further defines that specific plant cell compartments (such as chloroplasts) and cells isolated are considered the plant parts. Thus, the invention of Wogulis is not only related to plants of a plurality of plants cells, but also applied to isolated organelles such as light-harvesting chloroplasts as well as to single individual plant cells, which are not a part of a plant. A liquid suspension containing the light-harvesting organelles/chloroplasts or individual plant cells, taught by Wogulis, is considered as a single continuous volume of fluid. Furthermore, the cell lysate specifically taught by Wogulis is also considered as a single continuous volume of fluid.  
In response to Applicant’s arguments in page 10/first paragraph of the 06/09/2022 response, the paragraph 0425 of Wogulis specifically teaches “cultivating a transgenic plant or a plant cell” (emphasis added). Thus, the teachings of Wogulis are not limited to cultivating a plant with plurality of individual cells, and they clearly teach cultivating under light single/individual plant cells, which forms a single continuous volume of fluid. Furthermore, as indicated in the previous 103 rejection the photosynthetic cyanobacterium cells suggested by Wogulis, van Walsem, and Berry are unicellular cells, which is cultured under light in a liquid culture medium, forming a single continuous volume of fluid as required by the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 Applicant is advised to participate in the after-final consideration pilot program.  Applicant is reminded of the PTO’s new policies and procedures in this program for responding to final Office actions, changes in effect since May 18, 2013. These policies and procedures are described at http://www.uspto.gov/patents/init_events/afcp.jsp,, After-final Consideration Pilot 2.0. Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one claim must be amended in a way that does not broaden that claim. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653
	
	
/ALLISON M FOX/Primary Examiner, Art Unit 1633